Judge Lewis
To the petition of counsel for appellee for a rehearing delivered the following response of the court:
It is beyond question, and seems to be conceded in the petition for rehearing, that if Francis may maintain an action against Burnett in the contingency of the attachment being finally discharged, he has the right to prosecute this appeal from the judgment of the lower court sustaining it. But it is contended that whatever right of action he might have had, on account of the attachment being wrongfully obtained, passed by the deed of assignment to' Tuggle, who alone thereafter could controvert the grounds of the attachment or appeal to this court.
It is true the right to sue on the attachment bond was transferred to the assignee, but, in our opinion, the right of Francis to sue for malicious prosecution was not, nor could be, transferred to Tuggle, the assignee, but remained unaffected by the deed of assignment.'
■ In Burrill on Assignments, 4th ed., section 103, referred to' by counsel, it is said, on the authority of Comegys v. Vasse, 1 Pet., 193, and other cases *35cited, that claims growing out of mere personal torts, which die with the party, and do not survive to his personal representatives, are incapable of passing by assignment; and in Lawrence v. Martin, 22 Cal., 174, it was expressly held that a cause of action for-malicious prosecution is not assignable even after-verdict.
The rule seems to be well established that causes, of action which do not survive to the personal representatives are incapable of passing by deeds of assignment for the benefit of creditors, and those which do not are specified in chapter 10, General Statutes,, which is as follows:
“That no right of action for personal injury, or-injury to real or personal estate, shall cease or die with the person injuring or person injured, except actions for assault and battery, slander, criminal conversation, and so much of the action for malicious prosecution as is intended to recover for the personal injury,” etc.
As, therefore, Francis, notwithstanding the deed to Tuggle, has a prim,a facie right, in case the attachment is discharged, to sue for malicious prosecution, and if he makes out a case, recover for the personal injury, we think he is a proper party to this appeal.
Petition overruled.